ON REMAND FROM THE SUPREME COURT
PER CURIAM.
Whereas on September 5, 1986, the Supreme Court of Alabama, 496 So.2d 46, entered its judgment reversing the judgment of the Alabama Court of Civil Appeals entered August 21, 1985, 496 So.2d 43, and
Whereas said supreme court remanded this cause; it is
Therefore the judgment of this court that our judgment of August 21, 1985, be set aside and the judgment of the Circuit Court of Etowah County in this case be and hereby is reversed and the cause is remanded to that court for further proceedings in accordance with the opinion of the supreme court of September 5, 1986.
REVERSED AND REMANDED.
All the Judges concur.